Citation Nr: 1235627	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  00-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for median-ulnar nerve trauma with neuropathy, right upper extremity, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) in part on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an evaluation in excess of 10 percent for right median-ulnar nerve trauma.  

When this case was previously before the Board in June 2010, the Board remanded the increased evaluation claim for additional development.  The Board also observed that the Veteran had raised the issue of entitlement to a TDIU in a December 2009 statement that the RO had not yet considered.  The Board remanded the TDIU claim for consideration along with the increased evaluation claim.  If either claim was denied on remand, the Veteran was to be provided a supplemental statement of the case (SSOC) addressing that claim and the case was to be returned to the Board.   

A June 2012 rating decision characterized the median-ulnar nerve disability as median-ulnar nerve trauma with neuropathy, right upper extremity, and assigned a 20 percent evaluation.  The effective date was the date of the Veteran's claim for an increased evaluation.  A June 2012 SSOC denied an evaluation in excess of 20 percent for this disability, and denied entitlement to a TDIU.  

The RO in Waco, Texas, has jurisdiction of this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims requires additional development.  

The Veteran is service-connected for residuals, right arm cellulitis with disfiguring scar, evaluated as 30 percent disabling, and median-ulnar nerve trauma with neuropathy, right upper extremity, evaluated as 20 percent disabling.  

The Board finds that the reports of the most recent VA examinations are inconsistent as to the severity of the Veteran's median-ulnar nerve trauma with neuropathy, right upper extremity, and its effects on her employability.  A March 2012 VA peripheral nerve examination report provides that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact her ability to work.  On the other hand, a June 2012 VA general medical examination report provides that the Veteran's scar did result in limitation of function, and did impact her ability to work.  The examiner explained that the Veteran's "decreased strength, flexibility and concomitant carpal tunnel syndrome ha[d] reduced her ability to perform repetitive motion activities such as typing in her secretarial job."  (Italics added.)  

In light of these inconsistent findings, the Board finds that the March and June 2012 VA examination reports are inadequate.  Thus, an additional VA examination of this disability is required.  The Court of Appeals for Veterans Claims has emphasized the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision."  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  In addition, 38 C.F.R. § 4.2 (2011) provides that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.

The Board also finds that another examination is necessary since the June 2012 rating decision included the Veteran's neuropathy as part of her service-connected right upper extremity disability.  At the time of the March 2012 VA examination, the Veteran's neuropathy was not considered service-connected.  

On a related matter, the Board's June 2010 remand requested that the Veteran be provided a VA examination for his right upper extremity disability.  The Board specified that the VA examination should include electromyography (EMG) and a nerve conduction study of the median and ulnar nerves of the right upper extremity.  The Board's language suggests that it requested these studies solely in order to determine whether the Veteran's neuropathy symptoms were due to her service-connected right median-ulnar nerve trauma or non-service-connected (at that time) carpal tunnel syndrome.  Diagnostic Code 8514, under which the Veteran's disability is evaluated, does not refer to the results of an EMG or nerve conduction study.  

A review of the corresponding March 2012 VA examination report provides that the examination did not include the requested EMG and a nerve conduction study.  The report specifically states that EMG studies had not been performed.  The examiner concluded that it was not possible to distinguish the initial injury from the Veteran's carpal tunnel syndrome or differentiate the two as being separate.  As a result, the June 2012 rating decision stated that it would consider all symptoms as due to the service-connected median-ulnar nerve disability.  

Therefore, on remand an EMG and nerve conduction study should be conducted only if necessary for the adjudication of the Veteran's increased evaluation or TDIU claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected median-ulnar nerve trauma with neuropathy, right upper extremity.  Any neuropathy deemed not due to the service-connected median-ulnar nerve trauma with neuropathy should be specifically clinically distinguished, if possible.  If such distinction is not clinically possible, the examiner should so state, including the reason why.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

In addition, following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's median-ulnar nerve trauma with neuropathy, right upper extremity, renders her unable to secure or follow a substantially gainful occupation.  In doing so, the examiner should address all symptoms related to the Veteran's service-connected disability.  

An EMG and nerve conduction study should be conducted only if necessary.  

A complete rationale for all opinions expressed must be provided. 

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


